Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 29 July 2022 by Applicant’s Attorney Peter Nowak.

The application has been amended as follows: 
Claims:
1. 	(Currently Amended) A piezoelectric element manufacturing method for manufacturing a piezoelectric element by applying a polarization treatment to an unpolarized piezoelectric substrate piece, the method comprising: 
a first step of applying the polarization treatment to a plurality of unpolarized piezoelectric pieces that are temporarily holding to form a tray; and
a second step of simultaneously applying a voltage to the unpolarized piezoelectric substrate [piece] pieces held on the slightly adhesive sheet to apply [[a]] the polarization treatment to the unpolarized piezoelectric substrate [piece] pieces,
wherein the slightly adhesive sheet has a surface resistance equal to or greater than 1016 ohms, a Young's modulus of 5.0 to 10.0 MPa, and a heat conductivity equal to or greater than 0.05 W/mK.

4. 	(Currently Amended) The piezoelectric element manufacturing method according to claim 1, wherein, when the unpolarized piezoelectric substrate [piece is] pieces are subjected to the polarization treatment, a strain of 1500 to 4000 ppm in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm.

6. 	(Currently Amended) The piezoelectric element manufacturing method according to claim 1, wherein the slightly adhesive sheet holds the unpolarized piezoelectric substrate [piece] pieces and does not hinder a strain of the unpolarized piezoelectric substrate [piece] pieces that occurs when the voltage is applied.

8. 	(Canceled).

Reasons for Allowance
Claims 1-7 are allowed. Claim 8 is canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 5 of the response filed on 02 June 2022 reviewed carefully and the amendments to the claims 1-6 dated 02 June 2022 along with the examiner’s amendment would overcome the nonstatutory double patenting rejection over US Patent US 11,262,394 and claim rejections based on 35 USC §102 and 35 USC §103. Applicants arguments particularly on “a piezoelectric element inspection method” claimed in conflicting US patent 11,262,394 against “a piezoelectric element manufacturing method” claimed in the instant application are persuasive. 

Regarding claim 1, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a piezoelectric element manufacturing method comprising a first step of applying the polarization treatment to a plurality of unpolarized piezoelectric pieces that are temporarily holding on a flat-plate-shaped slightly adhesive sheet, the flat-plate-shaped slightly adhesive sheet being bonded on a base material to form a tray; and a second step of simultaneously applying a voltage to the unpolarized piezoelectric substrate pieces held on the slightly adhesive sheet to apply the polarization treatment to the unpolarized piezoelectric substrate pieces. 

Prior art of record Ohnishi (US 20080030102) teaches a method for inspecting a piezoelectric element having a step of applying a first-inspection-signal (Figs. 1-4) to a piezoelectric body (34 Fig. 3) holding by an adhesive on a vibration plate. Though, Ohnishi teaches a plurality of piezoelectric pieces S(1) to S(3) in Fig. 1, Ohnishi does not teach a polarization treatment of a plurality of unpolarized piezoelectric pieces that are temporarily holding on a flat-plate-shaped slightly adhesive sheet that being bonded on a base material to form a tray; or a second step of simultaneously applying a voltage to the unpolarized piezoelectric substrate pieces held on the slightly adhesive sheet. Ohnishi’s power source 12 has a common line and could power simultaneously a plurality of piezoelectric pieces. However, Ohnishi further teaches in Step 810, para. [0146] that the switch SW(1) is only maintained in the ON state and hence failed to teach simultaneously applying a voltage to the unpolarized piezoelectric substrate pieces S(1) to S(3) held on the slightly adhesive sheet. 

Prior art Fujii (US 20150194591) teaches in Fig. 12 polarizing a plurality of piezoelectric elements including a refresh voltage applying circuit configured to apply a voltage to maintain operation performance of the device. However, Fujii fails to teach a first step of applying the polarization treatment to a plurality of unpolarized piezoelectric pieces that are temporarily holding on a flat-plate-shaped slightly adhesive or a glue sheet. 

Prior art of record Nakamura (US 20130069490) teaches a piezoelectric actuator having a piezoelectric element interposed between a pair of electrodes and are configured to apply a voltage to the piezoelectric substrate. Prior art of record Shibata (US 20110074251) teaches a piezoelectric thin film device having a lower electrode, and a voltage detecting device connected between the lower and upper electrodes to measure the surface strain. Prior art of record Koduri (US 20030109082) teaches an adhesive coating for a semiconductor device in which the adhesive layer has a heat resistant temperature higher than 90°C and a holding power equal to or less than 0.50 kgf/cm2. Nakamura or Shibata or Koduri fails to teach holding a plurality of unpolarized piezoelectric pieces on an adhesive sheet or a step of simultaneously applying a voltage to the unpolarized piezoelectric substrate pieces held on the slightly adhesive sheet to apply the polarization treatment.

The prior arts Ohnishi or Nakamura or Shibata or Koduri taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. Therefore, claim 1 is allowed and claims 2-7 are allowed as they inherit all the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729